Citation Nr: 1758491	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  10-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for hypothyroidism.

2.  Entitlement to an initial compensable rating for rheumatoid arthritis prior to September 1, 2010, and in excess of 20 percent thereafter.  

3.  Entitlement to a compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing has been associated with the record.

The Board remanded this claim in March 2013.  It has since returned for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's hypothyroidism manifests by fatigability, constipation, and mental sluggishness.  

2.  The Veteran's rheumatoid arthritis has manifests with incapacitating episodes at least three times a year.  

3.  In August 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she wished to withdraw her appeal for hypertension.  



CONCLUSIONS OF LAW

1.  During the pendency of this appeal, the criteria for an initial rating of 30 percent, but no higher, for hypothyroidism, have been met.  38 U.S.C. §§ 1155, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40 4.45, 4.71a, DC 7903 (2017).  

2.  During the pendency of this appeal, the criteria for an initial rating of 40 percent, but no higher, for rheumatoid arthritis, have been met.  38 U.S.C. §§ 1155, 5103, 5103A (West 2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40 4.45, 4.71a, DC 5002 (2017).  

3.  The criteria for withdrawal of the hypertension appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§3.321 (a), 4.1 (2017).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2017).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

I.  Hypothyroidism

The Veteran contends that her hypothyroidism is more severe than her current 10 percent rating.  The Board agrees because the Veteran's hypothyroid disability is primarily manifested by fatigability, constipation, and mental sluggishness.  

DC 7903 provides a 10 percent rating for fatigue or continuous medication required for control of hypothyroidism, and a 30 percent rating for hypothyroidism manifested by fatigability, constipation, and mental sluggishness.  A 60 percent rating is prescribed when the disorder causes muscular weakness, mental disturbance, and weight gain.  A 100 percent rating is prescribed when the disorder causes cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  38 C.F.R. § 4.119, DC 7903.  

In May 2008, prior to discharge, a VA examiner diagnosed the Veteran with a thyroid disease without ocular association.  Her disability was treated with continuous medication. 

In December 2008, the Veteran reported that constipation was a significant problem.  She regularly had one bowel movement per week.  

In January 2010, a VA examiner diagnosed hypothyroidism.  She did not note fatigability or gastrointestinal symptoms.

In March 2013, treatment notes indicated the Veteran lacked concentration.

In January 2015, a VA examiner noted the Veteran experienced fatigability and required continuous medication.  

In August 2017, the Veteran reported that she gained 90 pounds, had regular constipation, could not gather her thoughts to respond quickly, and lost her train of thought in the middle of a sentence.

After review of the evidence, the Board finds that a 30 percent rating is appropriate for the Veteran's hypothyroidism during the pendency of the appeal.  Although the Veteran experienced mental disturbance and weight gain, she did not demonstrate muscular weakness.  The next higher, 60 percent rating, is not demonstrated by the evidence of record, because the Veteran did not have muscular weakness, mental disturbance, and weight gain.  Thus, 60 percent rating is not demonstrated.  

II.  Rheumatoid Arthritis

The Veteran contends that her rheumatoid arthritis is more severe than her current 20 rating.  The Board agrees because she has experienced at least three incapacitating episodes per year since service.  

Under DC 5002, a 20 percent rating is warranted when there are one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is warranted when there are symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is warranted for manifestations that are less than the criteria for 100% but there is weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  A 100 percent schedular rating is warranted when there are constitutional manifestations associated with active joint involvement, which are totally incapacitating.  

In April 2008, treatment records showed the Veteran could not do pushups do to wrist pain and she could not button her clothes.  

In May 2008, prior to discharge, a VA examiner diagnosed the Veteran with rheumatoid arthritis in her knees, wrists, hips, and ankles.

In December 2008, the Veteran reported that she did not have a full range of motion in her major joints.  

In March 2010, treatment notes indicated that the Veteran rated her pain as zero.  

In January 2015, a VA examiner found the Veteran did not lose weight or have anemia due rheumatoid arthritis.  Her elbows, knees, ankles, and feet were affected by her disability, which caused stiffness, swelling, and pain.  The examiner did not find joint limitation.  The Veteran experienced more than four non-incapacitating episodes per year that resulted swelling and pain.  Although the Veteran experienced incapacitating episodes, the examiner concluded that the Veteran averaged zero incapacitating episodes per year.  

In August 2017, the Veteran reported that she experienced flares four times a year with residual pain following the flares.  

During the pendency of this appeal, the Board finds that, a 40 rating is appropriate because her rheumatoid arthritis at least three incapacitating episodes per year.  Moreover, the Veteran has competently and credibly stated that she has experienced swollen joints, including hands, feet, knees, and at least three incapacitating episodes per year since service.  Although she experienced swelling and discomfort, she did not have seriously incapacitating exacerbations occurring at least four times a year.  In addition, she reported that she gained 90 pounds and did not have weight loss.  The next higher, 60 percent rating, is not demonstrated by the evidence of the record, as she did not have weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  Accordingly, a 40 percent rating is appropriate.  

Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew the appeal for the above claims via an August 2017 statement at her hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the above claims and they are dismissed.


ORDER

An initial rating of 30 percent, but no higher, for hypothyroidism is granted.

An initial rating of 40 percent, but no higher, for rheumatoid arthritis is granted.

The appeal for hypertension is dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


